Citation Nr: 1703078	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-36 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability caused by VA prescribing the medication Zocor for the Veteran.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1953 to October 1955.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  That decision, in relevant part, denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus with polyneuropathy and amyotrophy.  In July 2011, the Veteran submitted a Notice of Disagreement; and the RO issued a Statement of the Case (SOC) in November 2013.  In December 2013, the Veteran filed a timely Substantive Appeal (VA Form 9) and did not request a Board hearing.  The RO in Montgomery, Alabama currently has jurisdiction over this appeal. 

The Board remanded the appeal to the RO for additional development in October 2015 and September 2016.  

For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Medical records show that VA prescribed the Veteran the medication Zocor for his cholesterol.		

2.  The Veteran was hospitalized in December 2006 for acute rhabdomyolysis caused by Zocor.


3.  The more persuasive evidence of record shows that the Veteran developed rhabdomyolysis with myopathy, but no other disability, as a result of VA prescribing the medication Zocor. 

4.  The more persuasive evidence of record indicates that the VA provider who prescribed Zocor to the Veteran exercised the degree of care that would be expected of a reasonable care provider, and the Veteran's rhabdomyolysis was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  

5.  Although rhabdomyolysis is a known complication of statin therapy, the more persuasive evidence of record indicates that a reasonable health care provider could not have reasonably foreseen the Veteran's development of rhabdomyolysis in this case, given the Veteran's state of health on Zocor for several years prior to his hospitalization for acute rhabdomyolysis.  


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 have been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 2006, the Veteran was taking the medication Zocor for high cholesterol.  He obtained the Zocor prescription from VA.  In December 2006, the Veteran had a reaction to Zocor that resulted in his being hospitalized for several days.  The Veteran contends that since he had this reaction to Zocor, he has developed approximately fifteen (15) additional disabilities that he believes are related to his Zocor use.  As such, he seeks compensation pursuant to 38 U.S.C.A. § 1151 on the basis that his VA medical providers were careless and negligent in prescribing him this medication; or that his reaction to Zocor was a reasonably expected complication that should have been considered by his medical providers.  

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

VA regulations provide that benefits under 38 U.S.C.A. § 1151 (a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361 (c)(1). 

In addition, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361 (d).  It must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran or the Veteran's representative. 

To establish the proximate cause of an additional disability or death, it must be shown that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361 (d). 

The Veteran states that he was put on Zocor because of his very high cholesterol.  See November 2009 handwritten statement.  He contends that the Zocor broke down the muscles in his legs and arms such that he can no longer get up and down out of a chair, walk, put his arms over his head to comb his hair or do anything similar in nature.  Id.  He also reports that he can no longer drive and cannot even ride in a car for any distance without his muscles hurting.  Additionally, he has indicated that when he has been able to walk, his legs have given way, and he has fallen.  Id.  He believes these medical problems are the result of his having an allergic reaction to Zocor after VA prescribed him this medication.  Id.; November 2009 typed-statement; December 2009 statements in support of claim; July 2010 statement in support of claim; July 2010 letter; see also August 2011 and May 2013 statements in support of claim; December 2011 statement (The Veteran reported that when his dosage of Zocor was doubled from 40mg to 80mg, he was nearly paralyzed and had to go to the emergency room, where he remained hospitalized for six days.  Since that time, he has continued to have multiple systemic problems).    
    
The Veteran's wife has submitted a statement on the Veteran's behalf.  She indicates in her letter that she has watched the Veteran go from being an energetic individual, who was a picture of health, to a gradual spiral of muscle aches, dizziness and pain.  She indicated that when the Veteran went to the hospital in December 2006, the hospital conducted blood work and told the Veteran that "the amount of Zocor he was [taking] had caused his health condition."  See October 2016 letter from P.J.  She went on to state that since his hospitalization, the Veteran's health has deteriorated to the point that he has to have constant care, 24 hours a day/7 days a week, because of symptoms such as dizziness, leg muscle weakness, and arm muscle weakness.  Id.   

At the outset, the Board notes that the Veteran and his spouse are competent to describe what they have personally experienced, including symptoms the Veteran experienced during the time he was using Zocor, the time of his hospitalization and symptoms subsequent to his hospitalization.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this specific case, the etiology of any additional disability related to a medication prescribed by VA, in the context of medical treatment provided by VA, is a complex medical matter beyond the knowledge of a layperson.  Id.  It requires specialized training for a determination as to nexus, and is therefore not susceptible of lay opinion.  In this regard, a medical professional has greater skill.  Neither the Veteran nor his spouse has been shown to have had medical training, nor does the Veteran argue otherwise.  As such, while the Veteran and his spouse are competent to express the symptomatology the Veteran experienced before, during and after his reaction to Zocor, their opinions as to any relationship that may exist between the Veteran's Zocor use and his symptomatology are not competent and are less credible than the opinions of medical professionals who have experience and training in the area of causation.  

Over the course of the Veteran's appeal, the Veteran has specifically claimed that he has developed the following medical conditions as a result of his body's reaction to Zocor: (1) bilateral eye problems, (2) heart problems, (3) diabetes, (4) erectile dysfunction, (5) loss of mobility, strength and stamina in his legs, with muscle weakness, (6) loss of strength in both arms and hands, (7) extensive bodily bruising and loss of skin integrity, (8) anxiety disorder and depression, (9) oral surgery on tongue, (10) hypervascular disease, (11) colon polyps, (12) joint and muscle pain and degeneration, (13) bilateral hearing loss, (14) left ear tinnitus and (15) rhabdomyolysis. 

Turning to the evidence, medical records in the claims file indicate that the Veteran was prescribed, and had been taking, Simvastatin (Zocor) since approximately August 1998 without any problems or reactions.  See VA medication list.  The Veteran was initially prescribed 20MG tablets of Zocor that he was directed to take twice a day.  In approximately October 1999, the Veteran's prescription was changed to an 80MG tablet of Zocor that he was directed to take once a day.  Id.  

In December 2006, the Veteran appears to have gone to the emergency room with complaints of shoulder, muscle and joint aches that he stated had been occurring for about a week-and-a-half.  See E.C. Memorial Hospital record dated in December 2006.  The Veteran reported to the attending physician, M.M., M.D., that he had been doing a lot of extra yard work and had thought his pain was related to that.  However, he went to the emergency room because his pain had increased to the point that he could not get up and move around.  Id.  After undergoing a physical examination and providing a personal history that included a list of current medications, the Veteran was diagnosed with rhabdomyolysis that was "probably related to Simvastatin."  Id.  His Zocor medication was discontinued; and the Veteran was hospitalized.  Id.  The Veteran remained hospitalized from December 11, 2006 to December 16, 2006.  See E.C. Memorial Hospital Discharge Summary.  

At the time of the Veteran's discharge from the hospital, the Veteran's muscle soreness and pain were noted as having gradually improved until they "were pretty much gone."  The hospital's attending physician, Dr. M., noted that the Veteran was able to walk and ambulate in the hospital halls without difficulty.  While the Veteran had had some difficulty breathing during his hospital stay as a result of IV fluid overload with acute pulmonary edema, Dr. M. stated that at the time of discharge, the Veteran had no further problems with shortness of breath.  Id.  His discharge diagnoses included acute rhabdomyolysis secondary to statin therapy and elevated liver enzymes, probably also secondary to statin therapy.  Id.   

Later that month, the Veteran saw Dr. M. for a follow-up appointment.  See treatment note dated in December 2006.  The Veteran reported at that time that he was still having muscle weakness, especially in the lower extremities.  He stated that he had difficulty getting in and out of a chair.  Dr. M. conducted a physical examination.  In doing so, he reported that the Veteran had some weakness of the extremities, especially in the thigh group muscles.  Id.  Another follow-up visit in January 2007 reflects that the Veteran continued to have problems with muscle weakness, but that he reported his muscle soreness was improving and that he was feeling better.  See treatment note dated in January 2007 (misdated in the record as January 2006).  At that time, the Veteran stated that he still had significant weakness, especially in the proximal muscles of his hip girdle.  In this regard, he stated he had to use his arms to get up out of a chair.  The Veteran also stated that he had difficulty climbing up on the examination table.  Id.  Among several other disorders, the Veteran was diagnosed with recent rhabdomyolysis secondary to statin therapy.  Id.  After the Veteran submitted his 38 U.S.C.A. § 1151 claim in 2009, Dr. M. wrote on a prescription pad that the Veteran had acute rhabdomyolysis on December 11, 2006 with CPK 10,856 secondary to Zocor therapy.  He stated that the Veteran recovered with cessation of statin (Zocor) and IV fluids.  See June 2010 note from Dr. M.  

Turning to the Veteran's claimed additional disabilities, VA has obtained several medical opinions addressing the Veteran's contentions.  See VA examination reports dated in March 2016 and April 2016; VA medical opinions dated in November 2010, November 2015 and October 2016.  As mentioned previously, the Veteran claims that he has developed (1) bilateral eye problems, (2) heart problems, (3) diabetes, (4) erectile dysfunction, (5) loss of mobility, strength and stamina in his legs, with muscle weakness, (6) loss of strength in both arms and hands, (7) extensive bodily bruising and loss of skin integrity, (8) anxiety disorder and depression, (9) oral surgery on tongue, (10) hypervascular disease, (11) colon polyps, (12) joint and muscle pain and degeneration, (13) bilateral hearing loss, (14) left ear tinnitus and (15) rhabdomyolysis as a result of his reaction to Zocor. 

In terms of the Veteran's bilateral hearing loss and left ear tinnitus, the Board observes that these two disabilities have already been service-connected on a direct basis.  See February 2013 rating decision. 

In regards to the Veteran's vision (bilateral eye problems) claim, a VA optometrist evaluated the Veteran and ultimately opined after reviewing the Veteran's claims file that the Veteran's eye conditions (bilateral eye problems resulting in two surgeries and decreased vision, as well as swelling of the retina) were less likely as not caused by, or related to, the prescription Zocor.  Rather, the optometrist opined that the Veteran had cataracts that were more likely than not age related, and blurry vision that was more likely than not a result of age-related macular degeneration.  See November 2015 VA examination report.  

In regards to the Veteran's heart claim, the evidence shows that the Veteran was afforded a Heart Conditions examination in April 2016.  The examiner conducted a physical examination and reviewed the Veteran's claims file.  Thereafter, she noted that the Veteran was placed on Zocor in 1997 (at the time he had a heart attack) because Zocor, and other statin medications, are well-documented medications used to treat hyperlipidemia and prescribed for cardia risk reduction.  Another VA examiner in April 2016 reiterated that Zocor is used to treat hyperlipidemia and decrease cardiac risk.  She opined that the Veteran's heart condition has followed its normal course and is not likely the result of his Zocor use.  See April 2016 DBQ medical opinion.

In terms of the Veteran's other claims, the Board obtained an extensive medical opinion in April 2016 addressing the separate disorders.  April 2016 DBQ medical opinion.  It should be noted that in addition to the April 2016 medical report, an October 2016 addendum opinion has been associated with the claims file.  In this addendum opinion, the April 2016 DBQ VA examiner clarified that she was aware that the Veteran's Zocor dosage was 80MG at the time of his reaction; and that this knowledge did not change any of her medical opinions.  

In regards to the Veteran's claim for diabetes, the March 2016 DBQ VA examiner opined that this disorder was not likely the result of Zocor since Zocor does not usually result in this condition.  In addition, the Veteran was already on prescription medication for diabetes when he was hospitalized in 2006 for his reaction to Zocor.  

In addition to the foregoing, the April 2016 DBQ examiner opined in relation to the Veteran's other alleged disabilities that they either (1) had no known causal relationship to Zocor, (2) existed prior to 2006, (3) were symptoms/complaints that were likely multifactorial in nature and unrelated to Zocor use and/or (4) were conditions that followed the normal course of the disorders and were less likely the result of Zocor use.  In doing so, the examiner stated that because the VA medical provider in this case exercised the degree of care that would be expected of a reasonable care provider, the Veteran's claimed conditions were not likely a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's fault.  

In light of the foregoing evidence, it is apparent that the Veteran developed one additional disability as a result of his taking Zocor, which was rhabdomyolysis with myopathy.  The evidence also shows that VA's prescribing the medication Zocor ultimately led to the Veteran's allergic reaction.  See 38 C.F.R. § 3.361 (c)(1).  Thus, the next questions to be addressed by the Board are whether (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider in this situation, (2) was there carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA and (3) was the Veteran's allergic reaction an event not reasonably foreseeable. 

In regards to the Veteran's rhabdomyolysis claim, the November 2010 VA examiner referenced above stated that it was well documented in the Veteran's claim file that he was admitted for rhabdomyolysis due to Zocor use from the VA in December 2006.  The doctor explained that rhabdomyolysis is inflammation/damage of the muscles causing weakness, which is evidenced by examination, elevated serum markers and also renal damage.  He noted that the Veteran's private records revealed he had an acute phase of this condition that improved, but the Veteran had residuals of weakness and pain.  The Veteran's weakness and pain were recorded as neuropathy and myopathy.  
  
In addressing the questions in this claim, the November 2010 doctor stated that the Veteran's neuropathy/myopathy were side effects of Zocor that were well known.  Because they were well known, measures are/were taken in terms of follow-up with the patient and lab work when a patient starts the prescription (Zocor) and also when the prescription is increased - actions the doctor states were done in this case.  
As for the question of whether there was evidence of fault on VA's part that the Veteran's rhabdomyolysis could be attributed to an event that was not reasonably foreseeable or due to carelessness or negligence, the doctor stated that there was no evidence that this occurred from a careless or negligent set of circumstances; and that this was not foreseeable.  In providing a rationale, the doctor noted that the Veteran had been taking Zocor for several years prior to his reaction and without any side effects.  He noted that the side effects discussed above (rhabdomyolysis and myopathy) from Zocor are well-known and that standard measures are taken in terms of follow-up and labs to minimize the potential risk of side effects, measures that were taken in this case and monitored for.  Further, he stated that there was no way to predict the Veteran would experience side effects because he was being appropriately monitored prior to his hospital admission in December 2006.  The additional disability was not foreseeable.

Additional evidence consists of the April 2016 DBQ VA examination opinion in which that examiner also stated that it was not likely that the Veteran's 2006 hospitalization for rhabdomyolysis could have been reasonably foreseen by a reasonable health care provider given the facts that (1) the Veteran was in his usual state of health for years while on Zocor until he developed an infection, (2) had begun working out in his yard for multiple days prior to his hospitalization and likely became dehydrated, and (3) was symptomatic for more than a week before seeking treatment.  The examiner stated that these circumstances (in conjunction with one another) likely increased the Veteran's risk of developing rhabdomyolysis.  

The Board finds the November 2010 and April 2016 DBQ examiner's opinions to be significantly probative as, in proffering the opinions, the VA examiners considered the Veteran's statements, the statement of the Veteran's spouse, the medical records, hospitalization records and the relevant clinical findings in the claims file.  They are opinions based on medical principles applied to the facts of this particular case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  They set forth clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  

In light of the foregoing, the Board finds that compensation under 38 U.S.C.A. § 1151 for rhabdomyolysis with myopathy is warranted, as the additional disability could not have been reasonably foreseen by a reasonable health care provider given the circumstances of this case.  Therefore, the Board finds that the claim should be granted.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for additional disability caused by VA prescribing the medication Zocor for the Veteran is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


